Order filed February 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00010-CV
                                   ____________

                 IN THE INTEREST OF M.K.M.L., A CHILD




                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-33344

                                     ORDER

      A hearing on a request for amicus attorney’s fees was held in trial court cause
number 2011-33344, as reflected in the Judgment for Amicus Attorney Fees signed
on February 28, 2014, by the Honorable Denise Pratt. The hearing was held in the
311th District Court in Harris County before the Honorable Denise Judge Pratt. The
hearing may have begun on December 13, 2013 and continued through December
20, 2013. No record of that hearing has been filed with this court.

      We order the court reporter for the 311th District Court, to notify this court
whether a record was taken of that hearing. If a record was taken, the court reporter
is directed to inform the court whether appellant, Leon David Lehman, Jr., has made
arrangements to pay for the record. If no record was made, the court reporter is
directed to certify to this court that no record was taken. The court reporter is directed
to respond to this order within 20 days of the date of this order.


                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Busby and Wise.




                                            2